Citation Nr: 9929036	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-08 569a	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals decision of October 1997 which 
denied entitlement to service connection for a hearing loss 
disability and found that new and material evidence had not 
been submitted to reopen claims for service connection for a 
back disability and metatarsalgia secondary to weak toe 
flexors. 


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1981 to October 1983.

2.  The December 4, 1997, decision of the Board of Veterans' 
Appeals involved 3 issues.

3.  The moving party's May 1999 CUE motion did not identify 
the specific issue or issues, to which the motion pertained.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  Rule of Practice 1404(a), 64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  Rule of Practice 1404(a), 64 Fed. Reg. 2134, 2139 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)).

Briefly, in January 1998, the veteran filed a motion for 
reconsideration of a December 1997 Board determination that 
encompassed 3 separate issues, all of which were denied.  In 
his reconsideration request, the veteran only referred to 
one issue.  In June 1998 his motion for reconsideration was 
denied, and he was provided additional information 
concerning new legislation giving the Board authority to 
revise prior BVA decisions on the ground of CUE.  In April 
1999 he was provided with a copy of final CUE regulations, 
and the basic requirements for filing a CUE motion.

When the veteran filed his CUE motion in May 1999, he did 
not identify the specific issue, or issues, to which the 
motion pertained.  Although advised to do so, the veteran 
did not secure a representative to assist him in the CUE 
motion, and it appears that he did not fully understand the 
nature and requirements of this motion.  A denial on his CUE 
motion at this time would preclude the Board from 
considering any further CUE motion on the December 1997 
decision.  Because the moving party's motion fails to comply 
with the requirements set forth in Rule of Practice 1404(a), 
64 Fed. Reg. 2139 (1999) (to be codified at 38 C.F.R. 
§ 20.1404(a)), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refilling.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under Rule of Practice 1404(a), 64 Fed. Reg. 2140 
(1999) (to be codified at 38 C.F.R. § 20.1404(a)), is not a 
final decision of the Board.  Rule of Practice 1409(b), 64 
Fed. Reg. 2140 (1999) (to be codified at 38 C.F.R. 
§ 20.1409(b)).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish. 



